Affirming.
Appellant was indicted charged with the offense of false swearing, and upon his trial he was convicted and sentenced to serve two years in the penitentiary. He has appealed without a bill of exceptions. The only thing before the court is the sufficiency of the indictment. His only complaint is that the indictment is defective in that it fails to allege that the accused was sworn by an officer authorized to administer an oath. The allegation in the indictment is that he was sworn by the foreman of the grand jury then in session which had been legally impaneled. Section 106 of the Criminal Code of Practice contains specific authority for the swearing of a witness by the foreman of a grand jury. Under the authority of Allison v. Com., 227 Ky. 557, 13 S.W.2d 769, the indictment was sufficient.
Judgment affirmed.